

116 HR 894 IH: Lake Bistineau Land Title Stability Act
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 894IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Johnson of Louisiana introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to provide for clear title to certain land in Louisiana,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Lake Bistineau Land Title Stability Act. 2.Lake Bistineau land title stability (a)DefinitionsIn this section:
 (1)ClaimantThe term claimant means any individual, group, or corporation authorized to hold title to land or mineral interests in land in the State of Louisiana with a valid claim to the omitted land, including any mineral interests.
 (2)MapThe term Map means the map entitled Lands as Delineated by Original Survey December 18, 1842 showing the 1969 Meander Line at the 148.6 Elevation Line and dated January 30, 2018.
				(3)Omitted land
 (A)In generalThe term omitted land means the land in lots 6, 7, 8, 9, 10, 11, 12, and 13 of sec. 30, T. 16 N., R. 10 W., Louisiana Meridian, comprising a total of approximately 229.72 acres, as depicted on the Map, that—
 (i)was in place during the Original Survey; but (ii)was not included in the Original Survey.
 (B)InclusionThe term omitted land includes— (i)Peggy's Island in lot 1 of sec. 17, T. 16 N., R. 10 W., Louisiana Meridian; and
 (ii)Hog Island in lot 1 of sec. 29, T. 16 N., R. 10 W., Louisiana Meridian. (4)Original surveyThe term Original Survey means the survey of land surrounding Lake Bistineau, Louisiana, conducted by the General Land Office in 1838 and approved by the Surveyor General on December 8, 1842.
				(b)Conveyances
 (1)In generalConsistent with the first section of the Act of December 22, 1928 (commonly known as the “Color of Title Act”) (45 Stat. 1069, chapter 47; 43 U.S.C. 1068), except as provided by this section, the Secretary shall convey to the claimant the omitted land, including any mineral interests, that has been held in good faith and in peaceful, adverse possession by a claimant or an ancestor or grantor of the claimant, under claim or color of title, based on the Original Survey.
 (2)Confirmation of titleThe conveyance or patent of omitted land to a claimant under paragraph (1) shall have the effect of confirming title to the surface and minerals in the claimant and shall not serve as any admission by a claimant.
				(c)Payment of costs
 (1)In generalExcept as provided in paragraph (2), the conveyance required under subsection (b) shall be without consideration.
 (2)ExceptionBefore the conveyance of the omitted land under subsection (b), from any funds appropriated to the State of Louisiana by the Louisiana Legislature, the State of Louisiana shall pay to the Secretary any costs incurred by the Secretary relating to any survey, platting, legal description, or associated activities required to prepare and issue a patent under that subsection.
 (d)Map and legal descriptionAs soon as practicable after the date of enactment of this Act, the Secretary shall file, and make available for public inspection in the appropriate offices of the Bureau of Land and Management, the Map and legal descriptions of the omitted land to be conveyed under subsection (b).
			